Citation Nr: 1029788	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-27 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability(identified variously as benign prostatic hypertrophy, 
benign prostatic hyperplasia, or BHP), claimed as prostate 
cancer.

2.  Entitlement to service connection for polycystic kidney 
disease.

3.  Entitlement to service connection for polycystic liver 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to September 
1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO), located in 
Cleveland, Ohio, Alabama, which denied the above claims.  
Jurisdiction of this matter is currently under that of the RO 
located in St. Petersburg, Florida.

In February 2007, the Veteran testified at a personal hearing 
over which a decision review officer of the RO presided.  A 
transcript of that hearing has been associated with the Veteran's 
claims file.

As per request of the Veteran, in December 2009, he had been 
scheduled to appear at a personal hearing over which a Veterans 
Law Judge of the Board would have presided while at the RO.  
However, the Veteran on the date of the scheduled hearing, the 
Veteran cancelled his request for the hearing.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, benign prostatic 
hypertrophy is manifested as a result of the Veteran's period of 
active service.

2.  Polycystic kidney disease was not incurred in or aggravated 
by service; did not become manifest to a compensable degree 
within one year following separation therefrom; nor has it been 
attributed to exposure to herbicides or to an undiagnosed illness 
or any incident related to service.

3.  Polycystic liver disease was not incurred in or aggravated by 
service; did not become manifest to a compensable degree within 
one year following separation therefrom; nor has it been 
attributed to exposure to herbicides or to an undiagnosed illness 
or any incident related to service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).

2.  The criteria for the establishment of service connection for 
a polycystic kidney disease are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).

3.  The criteria for the establishment of service connection for 
a polycystic liver  disease are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors may be deemed prejudicial if shown to affect 
the essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2005, March 2006, June 2006, and 
October 2006 the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The foregoing 
correspondence also provided the Veteran with the requisite 
notice with respect to the Dingess requirements.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that during the pendency of this appeal, there 
was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006). The amendment sets a standard 
by which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice prior to the amendment, which 
strongly suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which favors 
the claimant.

Service connection for tumors may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during such service, 
unless there is affirmative evidence that establishes that the 
Veteran was not exposed to any such herbicide agent.  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  Prostate cancer is among the diseases deemed associated 
with herbicide exposure, under current VA law. 38 C.F.R. § 
3.309(e), including Note 2. 66 Fed. Reg. 23, 166-23,169 (May 8, 
2001).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that a Veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Prostate disability, claimed as prostate cancer

The Veteran asserts that he has a current prostate disability 
that is manifested as a result of his period of active service.  
He has suggested that he had early manifestations of a prostate 
disorder in service and that such symptoms have progressively 
increased since that time.  He has also suggested that his 
service-connected diabetes mellitus and hypertension have 
aggravated his prostate disability.

A review of the Veteran's service treatment shows that at 
separation, a slight prominence of the prostate gland was noted 
on the September 1981 report of medical examination.  

Subsequent to service, a letter from M. R. C., M.D., dated in 
July 2006, shows that the Veteran was said to have been under the 
physician's care since 1982.  Dr. C. included a billing statement 
reflecting charges from October 1982 to September 1989, however, 
it does not specify the reasons for the charges.   A private 
outpatient treatment record dated in July 1989 shows that the 
Veteran was treated for bladder outlet obstruction.  Intravenous 
pyelogram (IVP) revealed benign prostatic hypertrophy.

Progress notes dated from April 1995 to April 1996 reveal that 
the Veteran participated in a joint VA and University of Florida 
research study titled Chemoprevention of Prostate Cancer with 
Finasteride (Proscar).  The criteria for participation in the 
study included not having ever been diagnosed with prostate 
cancer.

VA outpatient treatment records dated from January 1982 to 
December 2004 show intermittent treatment for symptoms associated 
with a chronic inflammation of the prostate gland and elevated 
prostate-specific antigen.  In June 1982, it was indicated that 
the Veteran had an enlarged prostate with tenderness and nodules.  
Regular diagnostic testing thereafter revealed no tumors or 
evidence of prostate cancer.

A VA examination report dated in March 2005 shows that the 
Veteran was diagnosed with benign prostatic hypertrophy with 
increased prostate-specific antigen and multiple prostate 
biopsies negative for cancer.  The examiner concluded that the 
first evidence of prostatic hypertrophy occurred after service 
and appeared in the form of bladder outlet obstruction.  The 
exact date of the bladder outlet obstruction was not identified 
in the examination report.

Private medical records from the Atlantic Urology Associates show 
that a biopsy performed in May of 2006 confirmed a diagnosis of 
benign prostatic hypertrophy.

A VA genitourinary examination report dated in September 2006 
shows that the Veteran was said to have a history of bladder 
outlet obstruction from an enlarged prostate for many years.  The 
diagnosis was benign prostatic hypertrophy with multiple prostate 
biopsies in the past, all negative for malignancy.  The examiner 
commented that the first evidence of his prostatic hypertrophy 
occurred after his service time and appeared in the form of 
bladder outlet obstruction.  The examiner also indicated that the 
presence of the enlarged prostate became known at the time of the 
bladder outlet obstruction leading to the need for 
catheterization and subsequent elevations of his prostate-
specific antigen, which had dictated the multiple biopsies all of 
which had proved negative for carcinoma.  The benign prostatic 
hypertrophy was said to be dramatically better symptom wise while 
on medication.

During his February 2007 RO hearing, the Veteran asserted that he 
had been hospitalized in 1982 to find out why he could not 
urinate.  He added that he was told he had a greatly enlarged 
prostate.

A VA genitourinary examination report dated in February 2007 
shows that following a review of the Veteran's claims file, to 
include his September 1981 separation report of medical 
examination, the VA examiner concluded that following the 
discharge in September of 1981, there was a 14 year hiatus up to 
1995.  During that hiatus, there is no information that was 
available regarding symptoms during that period of time.  In 
1995, according to the Veteran, he had been admitted to St. 
Augustine Hospital with bladder neck obstruction and required 
catheter drainage.  Hospitalization lasted approximately three 
days.  There was no information available regarding follow-up.  
Thereafter, in 2002, the Veteran had been followed at the VA 
clinic with an Agent Orange examination and because of an 
elevated prostate-specific antigen, had a biopsy performed. 
Biopsy specimens were negative for carcinoma.  There was notation 
that previous biopsy had been performed again for elevated 
prostate-specific antigen and again was negative.  In 2004, 
again, the prostate-specific antigen was elevated to an extent 
that he was again seen by Urology and again biopsies were 
performed which were again negative.

The Veteran was said to have had examinations by primary care 
physicians and by VA, and there had been no urologic 
recommendation for reduction of prostate size through any 
intervention.  Hytrin had been offered to help decrease nocturnal 
urination; this was declined by the Veteran.  Biopsies performed 
in the past not due to symptoms of bladder neck enlargement or 
obstruction or prostatic enlargement, but on the basis of his 
elevated prostate-specific antigens. There had been no 
recommendation for reduction in size of the prostate gland.  The 
symptoms of benign prostatic hypertrophy through the chart were 
minimal in nature, with no or few complaints regarding frequency, 
urgency, hesitancy, incomplete emptying, post-void dribbling, 
weakened stream, recurrent infections, etc.  The examiner 
indicated that it would be pure speculation to proceed from 
"slight prominence of prostate gland" in 1981 to 14 years later 
and conclude that his bladder neck obstruction in 1995 was 
related to the mention of slight prominence with no information 
within that 14 year hiatus.

The VA examiner also indicated that the Veteran's benign 
prostatic hypertrophy and his symptomatology would not be 
aggravated by his diabetes or hypertension and neither of these 
diseases were related to prostatic hypertrophy.  As mentioned, 
the pursuit with multiple biopsies had been initiated because of 
elevated prostate-specific antigens, not because of massive 
enlargement of the prostate gland, nor of any suspicious nodules 
within the prostate gland.  The examiner added that it would be 
pure speculation to resolve these issues on the information 
present from his discharge physical and the 14 years of non-
information to the multiple biopsies that had been performed 
because of elevated prostate-specific antigens, not on the basis 
of massive enlargement of his prostate gland causing 
symptomatology other than the one episode of bladder neck 
obstruction in 1995.

A VA examination report dated in May 2008 shows that the Veteran 
was diagnosed with benign prostatic hypertrophy, active on 
treatment.  The examiner opined that it was less likely as not 
that the current benign prostatic hypertrophy was caused by or a 
result of the Veteran's service.  The examiner explained that 
although the retirement examination had noted that a slight 
prominence of the prostate, this finding did not constitute a 
diagnosis of benign prostatic hypertrophy.  The Veteran's service 
treatment records were silent for any urinary complaints or 
symptoms. There is no objective data to support a claim that a 
chronic genitourinary condition onset in service.  The examiner 
explained that prostate size does not necessarily correlate with 
genitourinary pathology or genitourinary symptoms.  The Veteran 
had normal prostate-specific antigen values until 1997 per record 
review and was enrolled in a clinical trial in 1997 for 
genitourinary symptoms.

A private medical record from M. M. M., M.D., dated in December 
2009, shows that the Veteran was said to have been followed for 
several years for an elevated prostate-specific antigen, benign 
prostatic hyperplasia, lower urinary tract symptoms, as well as, 
erectile dysfunction.  He was said to have had multiple prostate 
biopsies which had been negative for prostate cancer, despite the 
elevated prostate-specific antigens.  His lower urinary tract 
symptoms were said to be under fairly good control with medical 
therapy.  Dr. M. indicated that it was most likely that the 
voiding symptoms were due to a combination of benign prostatic 
hyperplasia diabetes.  It was noted that he had also been 
followed for erectile dysfunction, which appeared to be organic 
in etiology and partly due to the underlying diabetes.

Initially, the Board notes that while the Veteran's service 
personnel records confirm that he had a period of active service 
in the Republic of Vietnam during the requisite time period, 
thus, service connection on a presumptive basis for prostate 
cancer pursuant to 38 C.F.R. § 3.309(e) should be considered.  
However, because the competent medical evidence of record shows 
that Veteran has never been diagnosed with prostate cancer, 
presumptive service connection for prostate cancer under 38 
C.F.R. § 3.309(e) is not permitted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In order for 
the Veteran to be granted service connection for prostate cancer, 
there must be evidence of a service-connected disease or injury 
and a present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  As the Veteran has never been diagnosed with prostate 
cancer, service connection for that disability cannot be awarded.
 
As to the remaining symptoms associated with a prostate 
disability, the Board notes that the Veteran is currently 
diagnosed with benign prostatic hypertrophy.  His service 
treatment records show that at separation from service in 
September 1981, he was noted to have a slight prominence of the 
prostate gland.  Following service, from October 1982 to 
September 1989, he was being treated by Dr. C., for prostate 
problems, to include bladder outlet obstruction associated with 
benign prostatic hypertrophy in July 1989.  The January 1982 to 
December 2004 VA outpatient treatment records show intermittent 
treatment for symptoms associated with a chronic inflammation of 
the prostate gland and elevated prostate-specific antigen.  The 
most recent medical evidence of record, dated in December 2009, 
shows that the Veteran currently has voiding symptoms that are 
due to a combination of benign prostatic hypertrophy and the 
service-connected diabetes.  As such, the Board finds that the 
evidence suggests an enlarged prostate in service, and a 
continuity of symptomatology since service, coupled with a nexus 
between the current benign prostatic hypertrophy symptoms and 
service.  See Hickson, 12 Vet. App. at 253.

The Board recognizes that the VA examiners in March 2005 and 
September 2006 concluded that the first evidence of prostatic 
hypertrophy occurred after service.  However, this is 
contradicted by the evidence of a prominence of the prostate 
gland at separation from service.  The Board also recognizes that 
the VA examiner in February 2007 concluded that there was a 14 
year hiatus from separation from service until 1995 without 
related symptoms.  This, also, is contradicted by the private 
medical records which showed an enlarged prostate with tenderness 
and nodules in June 1982; the bladder obstruction with benign 
prostatic hypertrophy in June 1989; and the Veteran's credible 
statements of a continuity of symptomatology since service.

As to the remaining pertinent medical evidence of record, the May 
2008 VA examiner concluded that the current benign prostatic 
hypertrophy was less likely caused by or a result of the 
Veteran's service.  However, in the same examination report, the 
examiner also indicated that there was no history of voiding 
symptoms, to include obstructed voiding.  This is clearly not the 
case as the evidence of record does set forth that the Veteran 
had been treated for obstructed voiding as early as June 1989.  
As such, the Board finds the opinion of this examiner to be of 
little probative value.

The Board finds probative the December 2009 opinion of Dr. M., 
which suggests that it was most likely that the Veteran's voiding 
symptoms were due to a combination of his prostate disorder and 
diabetes.

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the 
BVA to favor the opinion of one competent medical expert over 
that of another when the Board gives an adequate statement of 
reason or bases.  It is the responsibility of the BVA, . . . to 
assess the credibility and weight to be given to evidence." "  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence shows that 
the Veteran had manifested a pronounced prostate during his 
period of active service.  Thereafter, he experienced a 
continuity of related symptoms.  This is demonstrated by the 
intermittent outpatient treatment records and the Veteran's 
statements and testimony.  In this regard, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this 
case, the Board finds that the lay evidence of record 
sufficiently describes the onset and chronicity of a prostate 
disorder manifested by benign prostatic hypertrophy is credible, 
and is supported by the later diagnosis.  Id.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
due consideration to both pertinent medical and lay evidence in 
evaluating a claim to disability or death benefits.  See Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Federal 
Circuit has explicitly rejected the view that competent medical 
evidence is required when the determinative issue involves either 
medical etiology or a medical 


diagnosis.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

Thus, the Board finds competent and credible the Veteran's 
history of prostate problems since service because the service 
treatment records show a pronounced prostate during active 
service, and the VA and private outpatient treatment records 
corroborate his account of a continuity of symptoms since 
service.  Further, the medical evidence shows that the Veteran 
has been diagnosed as having benign prostatic hypertrophy with 
related voiding dysfunction.  In light of foregoing, and the 
Federal Circuit's recent decision in Davidson, the Board finds 
that service connection is warranted for benign prostatic 
hypertrophy.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Polycystic liver and kidney disease

The Veteran asserts that he has polycystic liver and kidney 
disease that is manifested as a result of his period of active 
service, to include as secondary to his service connected 
diabetes.  During his February 2007 RO hearing, he suggested that 
one of his VA examiners had told him there was probably a 
connection between diabetes and his polycystic disease. 

The Veteran's service treatment records are negative for evidence 
of injury to the liver or kidneys.  A service treatment record 
dated in July 1978 shows that the Veteran was assessed with 
cystitis, but there is no indication that this involved the liver 
or kidneys.  His September 1981 separation report of medical 
examination shows that clinical evaluation of the abdomen and 
viscera was normal.

There is also no evidence of liver or kidney disease within one 
year following his separation from service.  The Board also notes 
that polycystic liver and kidney disease are not a conditions 
presumed to be caused by exposure to herbicides

A private outpatient treatment record from Dr. C. dated in July 
1989 shows that the Veteran was treated for bladder outlet 
obstruction.  IVP revealed possible renal tumor.

A private medical record from the Memorial Hospital Flagler dated 
in November 1991 shows that a gallbladder ultrasound revealed 
that the Veteran had a normal gallbladder, but it identified 
multiple liver lesions probably representing cysts.   
Incidentally noted was a large renal cyst.

The March 2005 VA examination report shows that the Veteran was 
diagnosed with polycystic kidney and liver disease.  The examiner 
concluded that the polycystic kidney and liver disease appeared 
to be independent of the Veteran's diabetes.

The September 2006 VA examination report shows that the Veteran 
was diagnosed with multiple simple cysts of the kidneys 
bilaterally, asymptomatic kidneys or normal size and normal 
kidney parenchyma; and asymptomatic multiple simple cysts of the 
liver.  The examiner opined that there was no known causal 
relationship between diabetes and polycystic liver or kidney 
disease, nor of the effect of hypertension on these two entities.  
The examiner also concluded that there was no known connection 
between the diabetes mellitus and hypertension aggravating the 
polycystic liver or kidney disease.

Based upon the foregoing evidence of record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection.  There is no evidence of 
polycystic liver or kidney disease  during the Veteran's period 
of active service. 

As there is no evidence of polycystic liver or kidney disease in 
service, and as the medical evidence of record has not 
established a nexus between the current polycystic liver or 
kidney disease and service, service connection must be denied.  
See Hickson, 12 Vet. App. at 253.

In this regard, the Board finds probative the March 2005 VA 
examiner's opinion which concluded that the polycystic kidney and 
liver disease appeared to be independent of the Veteran's 
diabetes; and the September 2006 VA examiner's opinion which 
concluded that there was no known causal relationship between 
diabetes or hypertension and polycystic liver or kidney disease, 
and no connection between two aggravating the polycystic liver or 
kidney disease.  These 
opinions are considered probative as they were definitive, based 
upon a complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinions are 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 
at 488, 492-93 (1995).

Given the medical evidence against the claim, for the Board to 
conclude that the Veteran has a current polycystic liver or 
kidney disease that was incurred as a result of service or 
secondary to a service-connected disability would be speculation, 
and the law provides that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. § 3.102 
(2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board recognizes the Veteran's contentions that he has had 
continuous symptoms associated with polycystic liver or kidney 
disease since active service.  As noted above, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1372.

However, to the extent that the Veteran is able to observe 
continuity of his symptoms, his opinion is not credible and is 
outweighed by the competent medical evidence.  Simply stated, the 
Veteran's service treatment records (containing no competent 
medical evidence of polycystic liver or kidney disease) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with polycystic liver or kidney 
disease for many years after service, and no competent medical 
evidence linking the reported disability to service) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion providing a positive link between 
service and the current disabilities.  While the Board is 
sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions that he has polycystic liver or kidney disease that 
is related to active service are not competent.  There is no 
indication that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown,  7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board also recognizes that there is no evidence of record 
that the Veteran was diagnosed with a tumor of the kidneys or 
liver which had become manifested to a compensable degree during 
the first year following his separation from service. 
Accordingly, entitlement to service connection for a kidney or 
liver tumor on a presumptive basis is also not warranted.  See 38 
C.F.R. §§ 3.307, 3.309 (2009).

Accordingly, the Veteran's claim of entitlement to service 
connection for polycystic liver or kidney disease is denied.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to service 
connection for polycystic liver or kidney disease.


ORDER

Service connection for benign prostatic hypertrophy is granted.

Service connection for polycystic kidney disease is denied.

Service connection for polycystic liver disease is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


